    Case 19-20226         Doc 17       Filed 05/07/19 Entered 05/07/19 11:25:39                      Desc Main
                                         Document     Page 1 of 7


                                  UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MAINE


In re:
                                                              Chapter 11
SURE WINNER FOODS,                                            Case No. 19-20226

Debtor.



    DEBTOR’S MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE DEBTOR
    TO FILE UNDER SEAL UNREDACTED VERSIONS OF CERTAIN FILINGS THAT
                MAY CONTAIN CONFIDENTIAL INFORMATION

         Sure Winner Foods, the debtor and debtor-in-possession in the above-captioned chapter

11 case (the “Debtor”), by and through its attorneys, and pursuant to, inter alia, 11 U.S.C. §§ 105

and 107, Fed. R. Bankr. P. 9013, 9014, and 9018, and D. Me. LBR 9013-1 and 9014-1, moves

this Court (the “Motion”) for an order (i) authorizing the Debtor to file under seal unredacted

versions of the following documents which may contain sensitive confidential information (the

“Confidential Information”) and are subject to confidentiality and non-disclosure provisions: 1

                  (a)      Declaration of Keith Benoit in Support of Chapter 11 Petition and Various
                           First Day Motions [D.E. 8],

                  (b)      Debtor’s Motion for Authority to Assume the Executory Contract with
                           Nestlé Dreyer’s Ice Cream Company (“NDIC”) [D.E. 10],

                  (c)      Debtor’s Motion for Authority to Assume the Executory Contract with
                           Rich Products Corporation (“RPC”) [D.E. 16],

                  (d)      Debtor’s Motion for Authority to Assume the Executory Contract with
                           Schwan’s Consumer Brands, Inc. (“SCB,” and together with NDIC, and
                           RPC, the “Vendors”) [D.E. 13],

                  (e)      Motion for Order Compelling NDIC to Appear for Rule 2004 Examination
                           and to Produce Documents in Connection Therewith [D.E. 9]

1
 At this time, the Debtor requests that only the above described Vendor Documents be filed under seal. The Debtor
expressly reserves the right to file additional motions to file under seal, or renew its request herein, as additional
pleadings and documents containing sensitive confidential information are filed in the Debtor’s chapter 11 case.

                                                          1
  Case 19-20226        Doc 17     Filed 05/07/19 Entered 05/07/19 11:25:39             Desc Main
                                    Document     Page 2 of 7


                       (collectively, the above-described documents containing Confidential
                       Information, and the relevant attachments, may be referred to as the
                       “Vendor Documents”); and

(ii) directing that the unredacted versions of these documents remain under seal and not be made

available to anyone without the consent of the Debtor or further order of the Court. In support of

the Motion, the Debtor states as follows:

                JURISDICTION, VENUE AND PREDICATES FOR RELIEF

       1.      The United States District Court for the District of Maine (the “District Court”)

has original, but not exclusive, jurisdiction over the Debtor’s Chapter 11 case pursuant to

28 U.S.C. § 1334(b). Pursuant to 28 U.S.C. § 157 and Rule 83.6 of the District Court’s local

rules, the District Court has authority to refer and has referred this proceeding to this Court.

       2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and this Court has

constitutional authority to enter final judgment in this proceeding.

       3.      Venue over this Chapter 11 case is proper in this district pursuant to 28 U.S.C.

§ 1408, and venue over this proceeding is proper in this district pursuant to 28 U.S.C. § 1409.

       4.      The relief sought in this motion is predicated upon sections 105 and 107 of title

11 of the United States Code (the “Bankruptcy Code”), rules 9013, 9014, and 9018 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rules 9013-1 and 9014-1 of

the District of Maine Local Bankruptcy Rules (the “Local Rules”).

                                         BACKGROUND

       5.      On May 7, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business as

a debtor in possession pursuant to Bankruptcy Code §§ 1107 and 1108. As of the date hereof, no


                                                  2
  Case 19-20226       Doc 17     Filed 05/07/19 Entered 05/07/19 11:25:39           Desc Main
                                   Document     Page 3 of 7


trustee or examiner has been sought or appointed in the case, and no official committee has been

appointed.

       6.      The Debtor is one of the largest frozen food distributors in the Northeastern

United States. Originally founded in 1979 to deliver ice cream in northern Maine, the Debtor has

grown into a leading distributor of frozen foods, ice cream and novelties.

       7.      The Debtor’s business relies upon various purveyors of frozen foods for its

inventory. In furtherance of the its business operations, the Debtor has executed contracts with

NDIC, RPC, and SCB.

                                    RELIEF REQUESTED
       8.      The Debtor seeks entry of an order, substantially in the form of the proposed

order: (a) authorizing the Debtor to file under seal unredacted versions of the Vendor Documents

that may certain Confidential Information subject to confidentiality and nondisclosure

provisions; and (b) directing that the unredacted versions of the Vendor Documents remain under

seal and not be made available to anyone without the consent of the Debtor or by further order

from the Court.

                                     BASIS FOR RELIEF
       9.      Although there is a strong presumption of public access to court records, access to

judicial records is not without limits. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598

(1978). Section 107(b) of the Bankruptcy Code codifies an exception to the general rule of

access, expressly providing that “[o]n request of a party in interest, the bankruptcy court shall

[…] (1) protect an entity with respect to a trade secret or confidential research, development, or

commercial information; or (2) protect a person with respect to scandalous or defamatory matter

contained in a paper filed in a case under [the Bankruptcy Code].” 11 U.S.C. § 107(b).

                                                3
  Case 19-20226        Doc 17     Filed 05/07/19 Entered 05/07/19 11:25:39            Desc Main
                                    Document     Page 4 of 7


       10.       Additionally, section 105(a) of the Bankruptcy Code empowers the Court to

“issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title.” 11 U.S.C. § 105(a).

       11.       Bankruptcy Rule 9018 sets forth the procedures by which a party may obtain a

protective order authorizing the filing of a document under seal. That provision provides, in

relevant part:

       [o]n motion or on its own initiative, with or without notice, the court may make any order
       which justice requires […] to protect the estate or any entity in respect of a trade secret or
       other confidential research, development, or commercial information.

Fed. R. Bankr. P. 9018.

       12.       Where information falls within a category set forth in Bankruptcy Code section

107(b), “the court is required to protect a requesting interested party and has no discretion to

deny the application.” Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion

Pictures Corp.), 21 F.3d 24, 27 (2nd Cir. 1994); In re Food Mgmt. Group, LLC, 359 B.R. 543,

554 (Bankr. S.D.N.Y. 2007) (“[I]f a paper falls within one of the express exceptions in § 107(b),

on the request of a party in interest, the bankruptcy court shall protect a person.”); see also In re

Gitto Global Corp., 422 F.3d 1, 7 (1st Cir. 2005) (dicta noting that protection is required once the

court has determined that the matter falls within one of the two subsections of section 107(b)).

       13.       Each of the Vendors and the Debtor have entered into certain contracts which

contain explicit confidentiality provisions, and public disclosure of the terms and conditions

could constitute a breach of the agreement. Additionally, the Debtor previously entered into a

separate non-disclosure agreement with NDIC and its affiliated entity, Nestlé USA, Inc.,

specifically limiting the use and release of the Confidential Information, as defined therein.


                                                 4
  Case 19-20226       Doc 17     Filed 05/07/19 Entered 05/07/19 11:25:39            Desc Main
                                   Document     Page 5 of 7


       14.     Accordingly, the Vendor Documents contain certain sensitive Confidential

Information, including certain distribution channels, strategic plans and marketing programs, and

proprietary pricing information for Vendors, which information may be the subject of

confidentially and nondisclosure provisions. Moreover, these provisions make confidential all

terms of the underlying agreements. Given the express confidentiality agreements with each

Vendor, the Debtor is confident that the Vendors have a strong interest in keeping their

proprietary information in confidential form, and would contend that filing such documents

(other than under seal) would violate such agreements.

       15.     To fall within the purview of Bankruptcy Code section 107(b)(1), information

need not be both commercial information and a trade secret to be protected, since section 107 is

written in the alternative. In re Orion Pictures Corp., 21 F.3d at 27. Confidential commercial

information is “information which would cause ‘an unfair advantage to competitors by providing

them information as to the commercial operations of [an entity].’” Robbins v. Tripp, 510 B.R.

61, 66 (E.D. Va. 2014) (citing In re Orion Pictures Corp., 21 F.3d at 27). “The purpose behind

the statute ‘is to protect business entities from disclosure of information that could reasonably be

expected to cause the entity commercial injury.’” Id. (quoting In re Georgetown Steel Co., 306

B.R. 542, 546 (Bankr. D.S.C. 2004)).

       16.     Commercial information subject to the protections of section 107(b) of the

Bankruptcy Code is generally defined as information that would cause unfair advantage to

competitors by providing them with information as to commercial operations of debtor. In re

Georgetown Steel Co., LLC, 306 B.R. at 546.           Specifically, disclosure of the distribution

channels, marketing plans, and pricing information could provide the Vendors vis-à-vis each

other, and other market competitors, with an advantage in their own sale and distribution of



                                                 5
  Case 19-20226        Doc 17     Filed 05/07/19 Entered 05/07/19 11:25:39              Desc Main
                                    Document     Page 6 of 7


frozen food items in the New England market. In addition, pursuant to the express terms of

contracts themselves and a separately executed non-disclosure agreement, the Debtor may be

required to maintain confidentiality with respect to the terms and conditions of its contracts with

the Vendors.

       17.     Accordingly, the Debtor respectfully requests that the Court authorize the Debtor

to file unredacted versions of the Vendor Documents under seal, and to file and serve redacted

copies thereof, without attaching copies of the referenced agreements.

                                              NOTICE
       18.     Notice of this Motion was served on the following parties on the date on which

the Motion was filed by CM/ECF, e-mail, facsimile, or overnight mail: (i) the United States

Trustee; (ii) the Vendors; (iii) the holders of the twenty (20) largest unsecured claims against the

Debtor’s estate; (iv) all parties known to the Debtor who hold any liens or security interest in the

Debtor’s assets who have filed UCC-1 financing statements against the Debtor; (v) KeyBank

National Association; (vi) the Internal Revenue Service and all relevant taxing authorities of

Maine; and (vii) certain other parties identified in the certificates of service filed with the Court.

                                          CONCLUSION

       19.     WHEREFORE, the Debtor respectfully requests that this Court enter an order: (a)

authorizing the Debtor to file unredacted versions of the Vendor Documents under seal; (b)

directing that the Vendor Documents remain under seal and not be made available to anyone

without the consent of the Debtor or further order from the Court; and (c) granting such other

and further relief as the Court may deem necessary and appropriate.




                                                   6
 Case 19-20226       Doc 17   Filed 05/07/19 Entered 05/07/19 11:25:39   Desc Main
                                Document     Page 7 of 7



Dated: May 7, 2019                      SURE WINNER FOODS

                                        By its proposed attorneys:

                                        /s/ Robert J. Keach
                                        Robert J. Keach, Esq.
                                        Lindsay Zahradka Milne, Esq.
                                        Roma N. Desai, Esq.
                                        Kaitlyn M. Husar, Esq.
                                        BERNSTEIN, SHUR, SAWYER & NELSON
                                        100 Middle St., PO Box 9729
                                        Portland, Maine 04104-5029
                                        Tel: (207) 774-1200




                                           7
